Mb. Justice Hebnández
delivered the opinion of the court.
'This is an appeal ¡taken by Pedro Arrieta from the judgment of the District Court of Arecibo, which sentenced him, upon conviction of a crime against the revenue of Porto Eico, to one month’s imprisonment in the San Juan jail, and to pay a fine of five hundred dollars, or, in default thereof, to serve one additional day of imprisonment in jail for every two dollars he should fail to pay, with costs taxed against him.
*21Said Arrieta, Nemesio Aponte and Felipe Marrero were accused by the district attorney of the district of Arecibo on the 16th of December of last year of a violation of section 387 of the Penal Code, which constitutes a crime against the revenue of Porto Eico, the information being drawn up in the following language:
“In Camuy, barrio of Ciabo, on the 20th day of November, 1903, two insular policemen met on the road Felipe Marrero, who had. with him two packages containing twenty gallons of rum, without invoice or bill. Said rum came from the distillery of Pedro Arrieta, who had wilfully removed it from his distillery without paying the tax thereon, and delivered the same to Felipe Marrero and Nemesio Aponte to be taken away, the person for whom the rum was intended -being unknown. The fraud committed amounts to twelve dollars. This act is contrary to the law in such case made and pro-, vided, and against the peace and dignity of the People of Porto Rico.”
The case was tried on the 2d of February last, Felipe Marrero being excluded from the prosecution, and on motion of the district attorney, Mr. Seddon, Ramón Gonzalez, José Rivera and Juan R. Fernández, besides Felipe Marrero, testified as witnesses for the People of Porto Rico, and Arrieta, Juan Román, José Núñez and Pedro Arce were examined as witnesses for the defendants, the accused Nemesio Aponte testifying in his own defense. The result of the -testimony does not appear in detail in the record of the trial.
The Arecibo court, finding Pedro Arrieta guilty of the offense wherewith he was charged, sentenced him on the same day (February 2nd) to the above-mentioned penalties, and acquitted Nemesio Aponte for want of evidence, Felipe Marrero being also discharged, as the information against him had been dismissed.
From this judgment Arrieta took an appeal on the 15th of February aforesaid, which was allowed, no bill of exceptions having been filed nor allegation made in support of *22said appeal. Neither was any brief filed in this Supreme Court, counsel for the defense confining himself at the hearing tp attacking the consideration given to the evidence by the trial court.
Inasmuch as the result of the evidence taken was not specified in the record of the trial, nor has any hill of exceptions been filed, there is no basis upon which to discuss the consideration given to the evidence by the trial court, and in the absence of such basis, it is to he presumed that in considering the evidence said court acted in accordance with the law and merits of the case. Admitting, therefore, the fact giving rise to the information as having been proven, the trial court has properly applied section 387 of the Penal Code, and the judgment rendered by aforesaid District Court of Arecibo, on the 2nd of February last, should accordingly be affirmed in all its parts, with costs of the appeal against the appellant.

Affirmed.

Chief Justice Quinones and Justices Figueras, Sulzbacher and MacLeary concurred.